
	
		I
		112th CONGRESS
		1st Session
		H. R. 2920
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Detroit Jobs Trust
		  Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Detroit Jobs Trust Fund
			 Act.
		2.Detroit Jobs Trust
			 Fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					9512.Detroit Jobs
				Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Detroit Jobs Trust Fund,
				consisting of such amounts as may be appropriated or credited to such fund as
				provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby
				appropriated to the Detroit Jobs Trust Fund amounts equivalent to receipts in
				the Treasury of taxes imposed under this title (with respect to periods after
				the date of the enactment of this section) which are (as determined by the
				Secretary) attributable to Detroit, Michigan.
						(c)Expenditures
							(1)In
				generalExcept as otherwise provided in this subsection, amounts
				in the Detroit Jobs Development Fund shall (without need of any further
				appropriation) be distributed annually by the Secretary to the city of Detroit,
				Michigan to carryout the purposes described in paragraph (2).
							(2)Use of
				expendituresAmounts distributed to the city of Detroit, Michigan
				under this section shall be used for the following purposes and in the
				following order of priority:
								(A)To the extent of
				the first $378,256,650 distributed with respect the annual period, for any
				purpose determined by the city government of Detroit, Michigan.
								(B)Second, for
				payment of principal and interest on any obligation issued by the city of
				Detroit, Michigan (to the extent of such obligations).
								(C)Third, for payment
				of principal and interest on obligations to which section 103 applies and the
				proceeds of which were used for the public schools of the city of Detroit,
				Michigan (to the extent of such obligations).
								(D)Fourth, for jobs
				development, public safety, education, business infrastructure, or public
				infrastructure (to the extent consistent with the plan described in paragraph
				(4)).
								(3)Restriction on
				distributionsNo distribution shall be made by the Secretary
				under paragraph (1) unless—
								(A)the city of
				Detroit, Michigan, does not impose an income tax,
								(B)such city has
				reduced the aggregate property taxes imposed by an amount not less than the
				reduction in the payment obligations of such city by reason of the payments
				described in paragraph (2), and
								(C)all prior
				distributions made to the city under paragraph (2) were used by the city in a
				manner consistent with the requirements of paragraph (2).
								(4)5-year
				development planA plan is described in this paragraph if such
				plan—
								(A)is a 5-year plan
				describing development goals for Detroit, Michigan, and detailing how
				distributions for purposes described in paragraph (2)(D) will be spent,
								(B)has been approved
				by simple majority vote of the City Council of Detroit, Michigan (after
				consultation with the Detroit Board of Education), and
								(C)has been submitted
				to, and approved by, the Secretary of Housing and Urban Development.
								No
				distribution shall be made under paragraph (1) for a purpose described in
				paragraph (2)(D) unless a plan described in this paragraph is in effect and all
				prior such distributions for such purposes were used in accordance with such
				plan.(5)Amounts made
				available not to reduce other fundingAmounts distributed to the city of Detroit,
				Michigan under this section shall supplement, and not supplant, any other
				funding (including any Federal funding) for such city.
							(d)TerminationNo
				amount shall be distributed from, or appropriated to, the Detroit Jobs Trust
				Fund after the 5-year period beginning on the date of the enactment of this
				Act. Any amounts remaining in such Trust Fund at the end of such period shall
				be transferred to the general fund of the
				Treasury.
						.
			(b)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
				
					
						Sec. 9512. Detroit Jobs Trust
				Fund.
					
					.
			
